First Cal 8-K Exhibit 99.1 For further Information: At the Company: Ron Santarosa 805-322-9333 At PondelWilkinson: Robert Jaffe 310-279-5969 Corporate Headquarters Address: 3027 Townsgate Road, Suite 300 Westlake Village, CA 91361 FIRST CALIFORNIA ACQUIRES WESTERN COMMERCIAL BANK WESTLAKE VILLAGE, Calif., November 5, 2010 – First California Financial Group, Inc. (Nasdaq:FCAL), the holding company of First California Bank, today announced that First California Bank assumed all of the deposits and substantially all of the assets of Western Commercial Bank (OTCBB: WCBH), effective at the close of business Friday, November 5, 2010, from the Federal Deposit Insurance Corporation (FDIC) acting in its capacity as receiver of Western Commercial Bank. To protect depositors of Western Commercial Bank, the FDIC entered into a purchase and assumption agreement under which First California Bank assumed all deposits of Western Commercial Bank.Branches previously operated by Western Commercial Bank will reopen Monday morning, November 8, as part of the First California Bank franchise.Western Commercial Bank’s depositors will automatically become depositors of First California Bank. "We welcome Western Commercial Bank’s customers and employees to the First California family," said C. G. Kum, president and chief executive officer of First California Financial Group.“First California is financially strong, so customers can be confident that their deposits are safe and readily available.This transaction is in keeping with our growth strategy and increases our market share in Southern California.” As a result of this acquisition, First California Bank will assume approximately $101.1 million in total deposits and $83.9 million in total loans.All of the loans purchased from the FDIC are covered under loss-sharing agreements that afford First California Bank significant protection from losses. Western Commercial Bank, headquartered in Woodland Hills, California, is a business bank that offers a comprehensive selection of business deposit and loan products.Western Commercial Bank’s primary markets are Ventura County and the San Fernando Valley. About First California First California Financial Group, Inc. (Nasdaq:FCAL) is the holding company of First California Bank.Celebrating 31 years of business in 2010, First California is a regional force of strength and stability in Southern California banking with assets of $1.50 billion and led by an experienced team of bankers. The company specializes in serving the comprehensive financial needs of the commercial market, particularly small- and middle-sized businesses, professional firms and commercial real estate development and construction companies. Committed to providing the best client service available in its markets, First California offers a full line of quality commercial banking products through 17 full-service branch offices in Los Angeles, Orange, Riverside, San Bernardino, San Diego and Ventura counties.The holding company’s Web site can be accessed at www.fcalgroup.com. For additional information on First California Bank’s products and services, visit www.fcbank.com. First California Financial Group, Inc.
